DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 31-51, in the reply filed on 06/07/2021 is acknowledged.  The traversal is on the ground(s) that all the groups have unity of invention insofar as search and examination “would at least partially overlap” and It is highly likely that a search for Group I would also yield art pertinent to Group II and Group III”.  This is not found persuasive because the restriction is based on the lack of a special technical feature required for unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claims 52-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1) Claims 31-35, 39-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knohl et al., (US 3,997,659, cited in IDS).
Knohl et al. teaches hair bleaching compositions containing arginine, a peroxide compound and a bleaching accelerator (Abstract).
The compositions comprise “from about 0.1 to about 20% by weight” of the arginine; “from about 1 to about 10% by weight of a water-soluble peroxide compound”; and “from about 1 to 10% by weight of a water-soluble hair bleaching accelerator”, wherein the composition has “a pH of from about 8 to about 11 in aqueous solution” (col. 2, lines 24-34).
The peroxide component “is preferably hydrogen peroxide” (col. 4, lines 11-12) and may “also include sodium perborate” (Id. lines 20-22), as per claim 34.
The compositions include peroxide-stable buffers for maintaining pH including “ortho-, meta-, tri-polyphosphate salts” (col. 4, lines 50-59), as per claims 40-45. 
The prior art teaches a specific embodiment comprising arginine hydrochloride, 3% sodium tripolyphosphate (linear polyphosphate derivative) , 4.65% ammonium peroxygenated salt), 2.32% hydrogen peroxide, and water (col. 5, Example I).
This embodiment does not comprise at least one bicarbonate. However, since the prior art teaches replacing arginine with “iridin bicarbonate” (col. 7,lines 19-22), it would have been obvious for the compositions to comprise bicarbonate.

2) Claim 31-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knohl et al., (US 3,997,659, cited in IDS) in view of Deconinck (US 2015/0056151).
Knohl et al. teaches hair bleaching compositions containing arginine, a peroxide compound and a bleaching accelerator (Abstract).
The compositions comprise “from about 0.1 to about 20% by weight” of the arginine; “from about 1 to about 10% by weight of a water-soluble peroxide compound”; and “from about 1 to 10% by weight of a water-soluble hair bleaching accelerator”, wherein the composition has “a pH of from about 8 to about 11 in aqueous solution” (col. 2, lines 24-34).
The peroxide component “is preferably hydrogen peroxide” (col. 4, lines 11-12) and may “also include sodium perborate” (Id. lines 20-22), as per claim 34.
The compositions include peroxide-stable buffers for maintaining pH including “ortho-, meta-, tri-polyphosphate salts” (col. 4, lines 50-59), as per claims 40-45. 
The prior art teaches a specific embodiment comprising arginine hydrochloride, 3% sodium tripolyphosphate (linear polyphosphate derivative) , 4.65% ammonium peroxydisulfate (peroxygenated salt), 2.32% hydrogen peroxide, and water (col. 5, Example I).
bicarbonate” (col. 7,lines 19-22), it would have been obvious for the compositions to comprise bicarbonate.

Knohl et al. does not teach a bicarbonate-generating system.

Deconinck teaches methods and compositions for “bleaching keratin fibers” comprising at least one basifying agent (Abstract).
Bleaching agents include mixtures of oxidizing agents selected from perborates, persulfates, and hydrogen peroxide (p. 3, para. [0072]), as per claim 34.
The compositions utilize “sodium bicarbonate” (p. 2, para. [0043]; clms. 36-38) as basifying agent for raising the pH of the compositions (see p. 1, para. [0003]). The basifying agents may be present “from 0.1% to 30% by weight” (p. 3, para. [0063]), as per claim 39.
The compositions further comprise “one or more water-soluble organic solvents, e.g. benzyl alcohol, which may be present from “0.1% and 35% by weight”, (p. 3, paras. [0068-0069]), as per claim 51 (benzyl alcohol has a Hansen solubility parameter δH value greater than 0 and less than 16 MPA½); stabilizers aqueous hydrogen peroxide, e.g. “alkali metal or alkaline-earth metal pyrophosphate” (p. 3, para. [0075]), which would have included sodium pyrophosphate, as per claims 40-46, present “from 0.0001% to 5% by weight” (p. 3, para. [0076]), as per claim 47; nonionic and anionic surfactants (p. 7, para. [0170]), as per claim 48, present from 0.1% to 50% by weight (p. 7, para. [0172]); fatty substances chosen from triglycerides, 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a bicarbonate generating system, e.g. sodium bicarbonate, to the compositions of Knohl et al. since the compositions of Knohl et al. have an alkaline pH, and sodium bicarbonate is used in the prior art as a basifying agent for increasing or maintaining an alkaline pH of compositions, as taught by Deconinck.  The artisan would have had a reasonable expectation of success with the addition insofar as Knohl et al. teaches use of carbonates for modifying pH (col. 4, lines 54-57). 
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have also been obvious to add the organic solvents, surfactants, alkali metal pyrophosphates, and fatty substances of Deconinck to the compositions of Knohl, based on their recognized suitability for their intended use in hair bleaching compositions.  The artisan would have had a reasonable expectation of success with the additions insofar as Knohl et al. teaches, “The present compositions can contain various other adducts to provide a more cosmetically acceptable product” (col. 5, lines 21-23).
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612